Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/037,642 filed on 9/29/20 has a total of 67 claims pending for examination; there are 4 independent claims and 63 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Osterhaus (Reg. No. 63,730) on 7/29/21 in order to fix a multiple dependency issue.
The application has been amended as follows: 
	In claim 52 line 1, the phrase “package of any one of claims 48-51, further” has been deleted and it has been replaced with ---package of claim 48, further---.

Allowable Subject Matter
Claims 1-67 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 22, the prior art of record alone or in combination fails to teach or fairly suggest configurable switching circuitry to selectively route a plurality of data bitstreams to the first and second data link interfaces according to the first and second communication protocols; and a second configurable PLL to provide a second clock signal having a second frequency different from the first frequency for the second data link interface, in combination with the other limitations found in the respective claims.
With regards to claims 2-21, due to their direct dependence from claim 1, they are allowable for at least the same reasons.
With regards to claims 23-37, due to their direct dependence from claim 22, they are allowable for at least the same reasons.
With regards to claims 38 and 57, the prior art of record alone or in combination fails to teach or fairly suggest second PHY logic circuitry comprising a processor subsystem; configurable switching circuitry to selectively route IO traffic between the second PHY logic circuitry and the plurality of IO sub modules to implement a first data link interface and a second data link interface; a second configurable PLL to provide a second clock signal having a second frequency different from the first frequency for the second data link interface; and wherein the switching circuitry enables mapping of the second PHY logic circuitry to a first subset of IO sub-modules of the plurality of IO sub-
With regards to claims 39-56, due to their direct dependence from claim 38, they are allowable for at least the same reasons.
With regards to claims 58-67, due to their direct dependence from claim 57, they are allowable for at least the same reasons.

The following is a discussion of the closest prior art found and how it differs from the instant application.
US Patent Application Publication No. 20140103985 to Andreev et al. teaches a universal interface block configured to communicate with an external die, wherein the universal interface block [figs 6-8 element 630 (comprised of elements 631, 632, 633, 634, 635, 636, 637, 638, 639) - paragraphs 103, 104, 106, 109] comprises: a first group of input-output modules formed in a first contiguous portion of the universal interface block [fig 8 any of elements elO 0 - el027 - paragraphs 109-112]; a second group of input-output modules formed in a second contiguous portion of the universal interface block [fig 8 any of elements elO 0 - el027 - paragraphs 109-112]; a first phase-locked loop circuit configured to generate a first core clock signal for controlling the first group of input-output modules [paragraph 111]; and a second phase-locked loop circuit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181